Title: From John Adams Smith to John Quincy Adams, 25 October 1819
From: Smith, John Adams
To: Adams, John Quincy


				
					Dear Sir.
					London 25 October 1819.
				
				Mr William Davis Robinson has been some weeks in London, and is about departing for the United States, his intelligence & zeal, but more than all, his sufferings, will I am sure always recommend him to the kindness and attention of our countrymen. I could not let him depart hence without giving him a line to testify in his favour those sentiments, I shall ever feel in exercise I hope, to those who endure, with the fortitudes & energy of character, that he has evinced, throughout his painful imprisonment, in the dungeons of “our Great and Good Friend” the King of Spain. I beg leave As far as I may be permitted to do so, to give him my humble recommendation, to your Kindness.I am Dear Sir with great respect / your very obedient
				
					J. Adams Smith.
				
				
			